Citation Nr: 1121369	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for a disability manifested by hematuria (urinary bleeding), for accrued benefits purposes.  

2.  Entitlement to service connection for cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December1955 to December 1975.  He died in May 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her April 2009 substantive appeal, submitted via VA Form 9, the appellant indicated that she wanted a Board hearing at her local RO.  The appellant was scheduled a Travel Board hearing in April 2011 and notice of the hearing was sent to her address of record.  However, the appellant did not appear for the scheduled hearing and she has not identified good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the appellant's right to a hearing.  


FINDINGS OF FACT

1.  The Veteran died in May 2008.

2.  At the time of the Veteran's death, service connection had not been established for any disability.  However, at the time of his death, the Veteran had a claim pending for service connection for a disability manifested by hematuria.  

3.  The appellant filed a claim seeking entitlement to dependency and indemnity compensation (DIC) benefits in May 2008, within the year following the Veteran's death.

4.  The evidence of record at the time of the Veteran's death preponderates against a finding that he suffered from a disability manifested by hematuria which was due to any incident or event in active military service, including his exposure to herbicides therein.

5.  According to the official certificate of death, the immediate cause of the Veteran's death was acute myocardial infarction due to ischemic heart disease, chronic obstructive lung disease, pulmonary emphysema, and pulmonary tuberculosis.  Post transurethral resection of the prostate was also listed as a significant condition contributing to his death.  

6.  The preponderance of the evidence is against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service or a disease or injury presumed to have been incurred during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by hematuria, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5101, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.1000 (2010).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Review of the record reveals that the Veteran died in May 2008.  At the time of his death, he had a claim pending for service connection for a disability manifested by urinary bleeding, which is also referred to as hematuria.  See Dorland's Illustrated Medical Dictionary 743 (28th ed. 1994).  The record reflects that the Board remanded this issue in May 2007 for the RO to issue a statemnet of the case addressing the issue.  Following the Board's remand, the RO issued an April 2007 SOC addressing the issue of service connection for urinary bleeding, after which the Veteran perfected his appeal by submitting a timely substantive appeal, via VA Form 9.  The Veteran died in May 2008 before the Board issued a final decision on the issue.  

Although the Veteran's claim terminated with his death, the law sets forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits is separate from the claim filed by the veteran prior to his death, the accrued benefits claim is derivative of the veteran's claim, and the appellant takes the veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In this case, the appellant, the Veteran's surviving spouse, is advancing the same claim of service connection for urinary bleeding that was pending at the time of the Veteran's death.  As a result, the Board will proceed to evaluate if service connection is warranted for a disability manifested by urinary bleeding, for accrued benefits purposes.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence of record at the time of the Veteran's death included his service treatment records (STRs), post-service treatment records from Loma Linda VA Medical Center and St. Martin's Pediatric and Maternity Hospital, and statements from the Veteran in support of his claim, which specifically asserted that he was urinating blood off and on and that he believed this condition was due to his exposure to herbicides in Vietnam.  

After reviewing the evidence of record at the time of the Veteran's death, the Board finds the preponderance of the evidence is against the grant of service connection for hematuria, for accrued benefits purposes, despite the Veteran's and appellant's assertions to the contrary.  

The Veteran's STRs are negative for any complaints, treatment, or findings related to hematuria or any disability manifested thereby.  In fact, the Veteran was afforded a urology consult in February 1975 for axipyuria and the examining physician specifically noted that the Veteran did not have hematuria.  The STRs do not contain any other reference to hematuria, including at the Veteran's December 1975 separation examination.

The post-service evidence reflects that the Veteran sought treatment for gross hematuria in January 1998, which he reported had persisted for five years.  The examining physician noted that the Veteran's hematuria was possibly related to benign prostatic hypertrophy (BPH), parenchymal renal disease, gastrourinary malignancy, urinary calculi, and/or catheter trauma/irrigation.  See January 1998 treatment record.  Subsequent treatment records reflect that the Veteran continued to experience intermittent hematuria, which was variously attributed to catheter placement, BPH, and urinary tract infections.  See treatment records dated from 1998 to 2003.  

In evaluating the ultimate merit of this claim, the Board initially notes that there must be evidence of a disability in order for service connection to be granted.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes, however, that hematuria is a symptom, which represents a clinical finding, and is not a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  In this context, the Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In evaluating this claim, the Board finds probative that the medical evidence of record does not establish that the various disabilities to which the Veteran's hematuria was attributed were incurred in service or are otherwise related thereto.  In fact, the RO has specifically denied service connection for prostatitis and diffuse parenchymal renal disease, and the Board has also denied service connection for a prostate condition.  See October 1998 rating decision; March 2007 Board decision.  In addition, the evidence does not show, nor did the Veteran ever allege, that he suffered from a gastrourinary disability or malignancy, including urinary calculi, that was incurred in service.  

Therefore, the Board finds the preponderance of the evidence is against a finding that the Veteran had a disability manifested by hematuria which was incurred during service or is otherwise related thereto.  

The Board has considered whether service connection may be granted for hematuria on a presumptive basis as due to herbicide exposure.  In this context, the law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

With respect to the foregoing, the Board notes that the current version of 38 C.F.R. § 3.309 was not in effect at the time of the Veteran's death.  Nevertheless, the law regarding accrued benefits claims only requires that the claim be considered based upon the evidence of record at the time of the Veteran's death, with no requirement that the claim be considered based upon the law in effect at the time of death.  Therefore, the Board will consider the appellant's accrued benefits claim under the law currently in effect, which is more expansive than the version in effect at the time of the Veteran's death in May 2008.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

While the Veteran asserted that he served off the coast of Vietnam for one year, the evidentiary record did not contain any evidence which shows that his military service included duty or visitation in the landmass of the Republic of Vietnam, as required by law.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Nevertheless, even if the Board assumed, arguendo, that the Veteran had the required in-county Vietnam service, his claimed hematuria is not one of the disabilities for which presumptive service connection is warranted based upon herbicide exposure.  In fact, as noted, his claimed hematuria is not a disability.  Therefore, presumptive service connection is not warranted for hematuria based upon herbicide exposure, given the Veteran's specific diagnoses.  

The Board has considered the statements made by the appellant and the Veteran regarding the etiologic relationship between the Veteran's hematuria and military service.  However, their statements are not considered competent or credible in this regard because they do not establish that the Veteran's hematuria has been attributed to a disability that is shown to have been incurred during service.  Notably, with respect to continuity of symptomatology, the record contains conflicting reports as to the onset of hematuria.  The most credible assertion, which is consistent with the documentary record, consists of the Veteran's January 1998 report that his hematuria symptoms had been present since approximately 1993, which is many years after service.

In addition, the statements made by the appellant and Veteran are limited to inferences that are rationally based on perception and does not require specialized education, training, or experience.  However, the question of the relationship hematuria and an injury, disease, or event in service are not simple medical questions, and it is not argued or shown that the appellant or Veteran are otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hematuria and service.  The opinion from the military examiner in 1975, who found no genitourinary disorder, holds considerably greater probative value as this examiner holds greater expertise and training to speak to medical fact and diagnosis.

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for hematuria, for accrued benefits purposes.  The preponderance of the evidence does not establish that the various disabilities to which the Veteran's hematuria was attributed were incurred in service or are otherwise related thereto, including as due to herbicide exposure.  

Cause of Death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in May 2008.  According to the official certificate of death, the immediate cause of death was acute myocardial infarction due to ischemic heart disease, chronic obstructive lung disease, pulmonary emphysema, and pulmonary tuberculosis.  Post transurethral resection of the prostate was also listed as a significant condition contributing to his death.  

Review of the record reveals that, prior to his death, the Veteran sought to establish service connection for several disabilities, including a heart condition, such as coronary artery disease, a prostate condition, kidney problem, pulmonary emphysema, a hearing disability, an eye condition, and hemorrhoids.  However, the RO denied the Veteran's claims in rating decisions dated October 1998 and April 1999, and the Board confirmed the denial of service connection for coronary artery disease and a prostate condition in March 2007.  As a result, at the time of the Veteran's death, service connection had not been established for any disability.  

The appellant has asserted that service connection for cause of death should be granted because the Veteran was a Vietnam War Veteran and was, thus, entitled to VA benefits.  She has not offered any specific details as to why she believes the disabilities listed on the Veteran's death certificate are related to his military service.  

After reviewing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for cause of the Veteran's death.  Indeed, the preponderance of the evidence does not reflect that any the disabilities listed on the death certificate as immediate, underlying, or contributing causes of death were incurred in service or were otherwise related thereto.  With respect to the Veteran's various heart disabilities, including acute myocardial infarction and ischemic heart disease, the STRs do not contain any pertinent findings related to these diagnoses and there is no evidence of these disabilities until May 2008, more than 30 years after the Veteran was separated from service.  Likewise, there is no evidence of pulmonary tuberculosis or pulmonary emphysema until May 2008 and July 1998, respectively, and the Veteran did not undergo his TURP procedure until 1997, more than 20 years after service.  The lay and medical evidence of record does not provide a competent and credible link between these disabilities and the Veteran's military service, and the Board finds probative that the RO and/or Board denied service connection for disabilities involving the Veteran's heart, lungs, and prostate prior to his death.  

In addition to the foregoing, the Board notes that acute myocardial infarction, chronic obstructive lung disease, pulmonary emphysema, and pulmonary tuberculosis are not disabilities for which presumptive service connection is warranted based upon herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  Therefore, the Board is unable to presume that those disabilities were incurred during military service as a result of herbicide exposure therein.  However, because ischemic heart disease is one of the diseases listed in 38 C.F.R. § 3.309(e), the Board must evaluate whether the Veteran served in the Republic of Vietnam during the Vietnam War, as required by law.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Under the applicable law, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Prior to his death, the Veteran consistently asserted that he served aboard the USCGC Cutter Campbell, which patrolled the Vietnam coast for one year.  The Veteran's statements are considered evidence against his claim because, as noted, in order for the presumption to apply, he must have also had duty or visitation in the Republic of Vietnam.  The Board also notes that, while the service department has verified that the USCGC was in the official waters of the Republic of Vietnam from December 1967 to July 1968, the service department also noted that there was no conclusive proof that the Veteran had in-country service.  See March 2010 VA Request for Information.  The appellant has not submitted any other evidence that shows the Veteran actually had duty or visitation in the Republic of Vietnam.  

Therefore, given the information provided by the Veteran and the service department, the Board finds there is no competent evidence establishing that the Veteran ever served in-country or in the inland waters of Vietnam.  At best, the evidence of record shows the Veteran's Vietnam service only involved service off the shores of Vietnam, with no duty or visitation on the landmass of the Republic of Vietnam or in the inland waters of Vietnam.  The evidence does not show the Veteran was otherwise exposed to herbicides during active military service.  Therefore, the Board finds ischemic heart disease cannot be presumed to have been incurred during military service as a result of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the disabilities listed as immediate, underlying, or contributing causes of the Veteran's death were incurred during military service or are otherwise related thereto, to include as due to herbicide exposure.  The Board also finds that there is no competent lay or medical evidence of record that shows the Veteran's death was due to any other disability that was incurred or aggravated by his military service.  

Therefore, while the Board is sympathetic with the appellant's loss of her husband, the preponderance of the evidence is against the claim for service connection of the cause of the Veteran's death and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the record reflects that the RO sent the appellant a letter in May 2008 that informed her of the information and evidence needed to substantiate her accrued benefits claim and her DIC claim, as required by Hupp, supra.  The May 2008 letter also informed the appellant of her and VA's respective duties for obtaining evidence.  Therefore, the Board finds that the appellant has been provided with all required notice.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the appellant and the record.  In this regard, the Board finds it significant that all obtainable evidence identified by the appellant relative to her appeal has been obtained and associated with the claims file, and that neither she nor her representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously noted herein, at the time of the Veteran's death, service connection was not in effect for any disability.  There is no competent evidence of record to support or suggest a finding that the cause of the Veteran's death is in any way related to his service.  The Board finds that there is not a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim as the medical evidence of record does not point to this cause, as discussed below.  A medical opinion is not required.  See Daves, supra.

It is therefore the Board's conclusion that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a disability manifested by hematuria, for accrued benefits purposes, is denied.  

Entitlement to service connection for cause of the Veteran's death is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


